Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed November 26th, 2021 has been entered. Claims 1-20 are currently pending in the application. Applicant’s amendments the Claims have failed to overcome the rejections previously set forth in the Non-Final Office Action dated September 16th, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al. (WO-2015129355-A1), hereinafter Kawabata, in view of Hatakeyama et al. (U.S. 2015/0125794 A1), hereinafter Hatakeyama.
Regarding claims 1, Kawabata teaches a radiation-sensitive composition (Page 3, Para. 6) comprising: a polymer comprising a first structural unit that comprises an acid-labile group (A1/A2; Page 3, Para. 6 and Page 4, Para. 1); and a second compound that generates a second acid upon irradiation with a radioactive ray (Compound B; Page 54, Para. 2), wherein the second acid dissociates the acid-labile group of the first structural unit in the polymer under a condition of a temperature of 110°C and a time period of 1 min (preferably 80 to 110°C and 30 to 90 seconds respectively; Page. 69, Para. 5; with all exemplary embodiments processed at 110°C for 1 min; Page 73, Para. 9), and the polymer comprises a monovalent iodine atom (option (i); Page 3. Para. 6 and Page 4, Para. 1) and includes the first structural unit (repeating unit (a); Page 4, Para. 7) of formula (2) of the instant claim (general formula V; Page 4), where R14 (R53, Page 4, Para. 8) 
Hatakeyama teaches that, in regards to chemically amplified resist compositions comprising an acid generator capable of generating an acid upon exposure to light or EB, wherein deprotection reaction occurs under the action of acid, "quenchers are often added to these resist for the purpose of controlling the diffusion of the acid to unexposed areas to improve the contrast. The addition of quenchers is fully effective to this purpose." [0007] Hatakeyama further teaches that, in regards to an acid labile group used in methacrylate polymers for ArF lithography (such as that of Kawabata), deprotection takes place when a photoacid generator capable of generating a sulfonic acid having fluorine substituted at α-position (such as the acid generator B of Kawabata; see Page 54, Para. 13 of Kawabata) is used, but not when an acid generator capable of generating a sulfonic acid not having fluorine substituted at α-position or carboxylic acid is used. [0011] Furthermore, "if a sulfonium or iodonium salt capable of generating an α-fluorinated 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have further included, in the composition of Kawabata, a sulfonium or iodonium salt capable of generating a α-non-fluorinated sulfonic acid as a quencher, per the teachings of Hatakeyama. The use of a quencher would improve contrast and the use of this specific type of salt would allow for the quenching action to occur via ion exchange. As taught by Hatakeyama, this α-non-fluorinated sulfonic acid would not dissociate the acid-labile group of resin A of Kawabata. Furthermore, it is implied that this property would hold true under the processing conditions of modified Kawabata, which are as described above (preferably 80 to 110°C and 30 to 90 seconds respectively; Page. 69, Para. 5 of Kawabata; with all exemplary embodiments processed at 110°C for 1 min; Page 73, Para. 9 of Kawabata).
Regarding claim 2, Kawabata further teaches that the composition (Page 3, Para. 6) further comprises a third compound (compound (AD); Page 4, Para. 1) that comprises a monovalent iodine atom (option (ii); Page 3. Para. 6 and Page 4, Para. 1). While option (i) (wherein the iodine is contained in the polymer) and 
Regarding claims 3 and 8, Kawabata further teaches (Page 3, Para. 6 and Page 4, Para. 1) that the polymer (resin A1) further comprises a second structural unit that comprises a monovalent iodine atom.
Regarding claims 4, 9, and 11, Kawabata further teaches that the polymer (resin A; Page 31, Para. 3) further comprises a third structural unit (repeating unit (C); Page 31, Para. 3) that is other than the first structural unit, and that does not include a monovalent iodine atom but includes a lactone structure, a sultone structure; or a combination thereof (Page 32, Para. 1).
Regarding claims 5, 10, and 12 -16, Kawabata implicitly teaches that an amount of the second compound (acid generator B content of 1 to 30 mass%; Page 61 Para. 1) in the radiation-sensitive composition with respect to 100 parts by mass of the polymer (resin A content of 40 to 99 mass%; Page 52 Para. 2 and Page 50 Para. 3) is 1.01 to 75 parts by mass. [1/99 = 1.01/100; 30/40 = 75/100] This range either overlaps or wholly contains all of the claimed ranges, wherein all of the ranges (both the claimed and the implicitly taught prior art range) at least include the values of 20 to 50 parts by mass.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to select the total solid contents of 
Regarding claim 6, Kawabata further teaches (Page 68, Para. 10) a resist pattern-forming method comprising: applying the radiation-sensitive composition of claim 1 directly or indirectly on a substrate (see Page 69, Para. 2) to form a film; exposing the film to a radioactive ray (see Page 68, Para. 9; "action ray-sensitive or radiation-sensitive"); and developing the film exposed to the radioactive ray (see Page 68, Para. 9; "action ray-sensitive or radiation-sensitive").
Regarding claim 7, Kawabata further teaches (Page 69, Para. 6) that the radioactive ray used in the exposing is an extreme ultraviolet ray or electron beam.
Regarding claim 17-19, Kawabata further teaches that the polymer (resin (A); Page 30, Para. 1) includes the first structural unit (repeating unit having an acid decomposable group; Page 30, Para. 1) in a range of 10 to 65 mol% with respect to the total structural units in the polymer (Page 30, Para. 1). This range either overlaps or is wholly contained within all of the claimed ranges, wherein all of the ranges (both the claimed and the taught prior art range) at least include the values of 30 to 60 mol%.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to select the molar content of the repeating units of the Resin (A) of Kawabata such that the content of the repeating 
Regarding claim 20, Kawabata teaches these limitations as described above in regards to claims 14 and 17.

Response to Arguments
Applicant's arguments filed November 26th, 2021 have been fully considered but they are not persuasive.
Applicant argues that Kawabata et al. (WO 2015129355 A1), hereinafter Kawabata, fails to teach the amended feature of Claim 1 that the first structure unit is of the claimed Formula (2) (page 8). However, as shown above, Examiner asserts that Kawabata does also teach a first structural unit meeting the amended limitations. For this reason, claim 1 remains rejected under 35 U.S.C. 103.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/Nicholas E Brown/Examiner, Art Unit 1737             

/PETER L VAJDA/Primary Examiner, Art Unit 1737    
02/12/2022